Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maccabee (5,505,476).
Consider Claim 1, Maccabee discloses a compact, stowable staircase apparatus for a vehicle, said apparatus comprising: a housing (12); a first portion of steps (14) attached to said housing in a hinged manner for rotational movement; a second portion of steps (16) attached to said first portion of steps in a hinged manner for rotational movement between a folded position (Fig. 9) where said first portion of steps mates with said second portion of steps, and an unfolded position (Fig. 2) where said first and second portion of steps form a continuous flight of stairs; and a movement device (32) configured to permit movement of said housing between a retracted position (Fig. 9) where said housing is located within a storage area (10) associated with said vehicle and an extended position (Fig. 7) where said housing is extended from said storage area.
Consider Claim 2, Maccabee discloses all the features of the claimed invention, as described above, and further discloses wherein: said housing (12) is configured to accommodate said first (14) and second (16) portion of steps when said first and second portion of steps are in said folded position (Fig. 9).
Consider Claim 3, Maccabee discloses all the features of the claimed invention, as described above, and further discloses wherein: said housing (10) defines a cuboid shaped space.
Consider Claim 9. The apparatus of claim 3 wherein: said housing (12) is configured to be stored within a storage compartment (10) attached below said vehicle (6) (See Fig. 1).
Consider Claim 12. The apparatus of claim 10 wherein: said first (14) and second (16) portion of steps are configured to extend straight outward from the entrance (17) when in said unfolded position (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maccabee (5,505,476) in view of Hanser (9,994,141).
Consider Claim 4, Maccabee discloses all the features of the claimed invention, as described above, but does not disclose wherein: said movement device comprises one or more rails configured to permit sliding movement of said housing between said retracted position and said extended position.
Hanser discloses wherein: said movement device comprises one or more rails (118) configured to permit sliding movement of said housing (102) between said retracted position (Fig. 2) and said extended position (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maccabee by providing rails as claimed in order to accommodate larger heavier steps.
Consider Claim 11, Maccabee discloses all the features of the claimed invention, as described above, and further discloses wherein: said vehicle comprises a truck (Recreational Vehicle) but does not disclose; said storage compartment (10) is attached to a frame of said truck.
Hanser discloses said storage compartment (112) is attached to a frame of said truck (C2, L 53-59).
It would have been obvious too one of ordinary skill in the art at the time of the invention to modify Maccabee by mounting the device to the frame as disclosed as it would have been a simple matter of combining prior art elements in a known manner and would have yielded the expected result of firmly securing the device to the vehicle.
Consider Claim 13, Maccabee discloses all the features of the claimed invention, as described above, but does not disclose wherein: said first and second portion of steps are configured to extend forward or rearward along said vehicle when in said unfolded position.
Hanser discloses wherein: said first and second portion of steps are configured to extend forward or rearward along said vehicle when in said unfolded position (Fig1).
It would have been obvious too one of ordinary skill in the art at the time of the invention to modify Maccabee by configuring the device to extend the steps as claimed in order to accommodate different consumer needs.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maccabee (5,505,476) in view of Enander (5,025,985).
Consider Claim 10, Maccabee discloses all the features of the claimed invention, as described above, and further discloses wherein said storage compartment is located adjacent to an entrance (17) but does not specifically disclose wherein said vehicle comprises a mobile medical unit; and said entrance is an entrance to a medical compartment of said mobile medical unit.
Enander discloses that it is known to use Recreational vehicles as mobile medical units (C1, L13-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maccabee to comprise a mobile medical unit since the use of the vehicle as a mobile medical unit does not affect the structure of the device and would operate in the same manner on a recreational vehicle which is not being used as a mobile medical unit.
Allowable Subject Matter
Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses a method for facilitating ingress into, and egress from, a vehicle, said method comprising the steps of: extending a housing (12) from a storage compartment (10) located adjacent to an entrance (17) for a medical compartment of the vehicle (6); lifting a panel (38) attached to a first portion (14) of steps; a first portion of steps and a second portion of steps stored in a folded position (Fig. 7) within said housing (12); rotating said first and second portion of steps from said housing while said first and second portion of steps are in said folded position (Fig. 6); and unfolding said second portion of steps from said first portion of steps to form a continuous flight of stairs (Fig. 5), the prior art does not disclose or render obvious, absent impermissible hindsight these limitations in combination with lifting a rotating panel relative to a cover to expose a first portion of steps and a second portion of steps as required by Claim 14.
Claims 15-18 depend from Claim 14.
Although the prior art discloses a system for facilitating access to a vehicle, said system comprising: a storage compartment mounted to a frame of said vehicle, said storage compartment comprising a number of individual storage areas; a housing configured to fit within a particular one of said number of individual storage areas; a second portion of steps attached to said first portion of steps in a hinged manner for rotational movement between a folded position where steps in said first portion of steps faces an opposing steps in said second portion of steps, and an unfolded position where said first and second portion of steps form a continuous flight of stairs; and a first and second slide configured to facilitate sliding movement of said housing between a retracted position where said housing is located within said particular one of said number of individual storage areas and an extended position where said housing is located outside said particular one of said number of individual storage areas; while said first and second portion of steps are in said folded position; wherein said first and second portion of steps are configured to fit within said housing when in said folded position.
The prior art does not disclose render obvious, absent impermissible hindsight, these limitations in combination with said housing comprising: a first side panel; a second side panel; a cover; and a rotating panel attached to said cover in a hinged manner to permit movement between a first position where said rotating panel and said cover form a flat landing surface and a second position where said rotating panel extends at an angle from said cover; a first portion of steps attached to said housing in a hinged manner; a panel attached to said first portion of steps in a hinged manner; a first and second leg attached to said panel, wherein each of said first and second legs are height adjustable, wherein movement of said rotating panel into said second positions is configured to permit rotational movement of said first and second portion of steps into and out of said housing.
Claim 20 depends from Claim 19.
Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a panel attached to said first portion of steps in a hinged manner for rotational movement between a first position where said panel is flush with said first portion of steps, and a second position where said panel extends from said first portion of steps as required by Claim 5.
Claim 6 depends from Claim 5.
Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a rotating panel attached to said cover in a hinged manner for rotational movement between a first position where said rotating panel and said cover form a flat surface, and a second position where said rotating panel forms an angle with said cover, wherein said cover and said rotating panel form a landing for said staircase when said rotating panel is in said first position as required by Claim 7.
Claim 8 depends from Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618